Citation Nr: 1543544	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  11-30 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for hepatitis B.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and as secondary to service-connected hepatitis B.


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1976 to April 1985.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and a September 2010 rating decision issued by the RO in Winston-Salem, North Carolina.  Jurisdiction over the claims file is currently held by the RO in Roanoke, Virginia. 

This case was previously before the Board in December 2013 when it was remanded for the scheduling of a hearing before a Veterans Law Judge (VLJ) at the local VA office.  In accordance with the Board's remand order, the Veteran was scheduled for a Travelboard hearing; however, in September 2014 the Veteran cancelled the scheduled hearing and withdrew his hearing request.  The Board will therefore proceed with the appeal without a hearing.

In February 2015 the Veteran filed a new claim for entitlement to service connection for pseudofolliculitis barbae.  The record does not indicate that this issue has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered in this case.  With respect to the claim for an increased rating for service-connected hepatitis B, the disability was last examined by VA in October 2006, almost 10 years ago.  Since that time, the Veteran has reported increased symptoms associated with the disability, most recently in a November 2014 statement.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Veteran is also competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board therefore finds that a VA examination is necessary to determine the current severity of the Veteran's hepatitis B.

Additionally, the Veteran should be provided VA examinations and medical opinions to determine the nature and etiology of the claimed hepatitis C and acquired psychiatric disorder.  The Veteran has received VA treatment for depression since August 2000, and at that time, a hepatitis C screen was positive.  More recent private medical records document a diagnosis of PTSD and the Veteran has been diagnosed with a depressive disorder and a bipolar disorder at the Tampa VA Medical Center (VAMC).  While service records do not document any complaints or treatment for psychiatric symptoms during service, they confirm the Veteran's exposure to hepatitis-infected blood and military service as an operating room specialist.  The Board therefore finds that VA examinations are required by the duty to assist. 

Finally, the record indicates that there are outstanding records of VA and private treatment not currently associated with the claims file.  Upon remand, efforts must be made to obtain the Veteran's complete clinical records.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that complies with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) and provides the necessary notice regarding the claim for service connection for a psychiatric disorder as secondary to hepatitis B.  

2.  Obtain complete copies of treatment records from the Fayetteville and Hampton VAMCs and records of treatment from the Salisbury VAMC dated from January 2013.  Copies of all the requested records should be associated with the Veteran's claims file. 

3.  Contact the Veteran and ask that he identify all private health care providers who have treated the disabilities on appeal.  Ask that he provide medical release forms to allow VA to obtain records from the identified facilities on his behalf, to include Riverside Hilton Family Practice.  

If complete medical release forms are received, request copies of all records of private treatment identified by the Veteran.  All efforts to obtain the records must be documented in the claims file and all records received pursuant to this request must be associated with the claims file. 

4.  Then, schedule the Veteran for a VA examination to determine the severity of the service-connected hepatitis B and the nature and likely etiology of the claimed hepatitis C.  The claims file must be reviewed by the VA examiner prior to issuance of the requested medical opinion.  

After examining the Veteran, performing all necessary laboratory tests, and reviewing the claims file, the examiner should determine:

a)  Whether the Veteran has hepatitis C and if so, whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to the Veteran's documented in-service exposure to hepatitis-infected blood as an operating room specialist.  

b)  The examiner should also determine the severity of the service-connected hepatitis B and whether it is asymptomatic or manifests symptoms such as fatigue, malaise, and anorexia that occur intermittently or daily.  The examiner should also state whether the symptoms are accompanied by other manifestations such as hepatomegaly or weight loss that is minor, substantial, or accompanied by any other indication of malnutrition. 

c)  The examiner should determine whether the Veteran manifests chronic liver disease requiring dietary restriction or continuous medication and the number of incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) he experiences in a 12 month period.

5.  Schedule the Veteran for a VA psychiatric examination to determine the nature and likely etiology of the claimed psychiatric disability.  The claims file must be reviewed by the VA examiner prior to issuance of the requested medical opinion.  

After examining the Veteran and reviewing the claims file, the examiner should determine the following:

a)  Confirm the existence of any acquired psychiatric disorders, making specific findings regarding whether the Veteran meets the criteria for a diagnosis of PTSD. 

c)  With respect to all diagnosed psychiatric conditions, the examiner should provide an opinion addressing whether it is at least as likely as not (50 percent or better probability) that the disorder(s) are etiologically related to any incident of active duty service, to include the Veteran's reported stressors.

d)  The examiner should also determine whether any currently present psychiatric disorder(s) were caused or aggravated by the Veteran's service-connected hepatitis B.  The Veteran stated in November 2014 correspondence that his service-connected hepatitis B has resulted in a significant amount of anxiety.

A full rationale (i.e. basis) for any expressed medical opinions must be provided.  

6.  After completion of the foregoing, readjudicate the claims on appeal with consideration of all the evidence added to the record.  If the benefits sought are not fully granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, before returning the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






